—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered June 12, 1997, convicting him of burglary in the second degree and criminal mischief in the fourth degree, and imposing sentence.
Ordered that the judgment is affirmed.
Mere presence at the scene of a crime cannot render a person liable as an accessory for the underlying criminal conduct (see, People v Cabey, 85 NY2d 417, 421; cf., Matter of Carmelo N., 228 AD2d 682; Matter of John G., 118 AD2d 646). However, the evidence elicited at trial was sufficient to establish that the defendant was acting as a lookout for and accomplice of two other individuals who were seen entering the residence of the complaining witness (see, People v Wooten, 214 AD2d 596; cf., Matter of Carmelo N., supra, at 682). Thus, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Ritter, J. P., Santucci, Thompson and McGinity, JJ., concur.